Title: From Thomas Jefferson to Lafayette, 19 March 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Sir
Richmond March 19th. 1781

Your Letters of the 16th. and 17th. inst. came to Hand at Noon of this Day. I beg leave to inform you that for the Purpose of speedy Communications between the Executive and the Commanding Officers expresses are established from this place through Williamsburg to Hampton every fifteen miles Distance, and that a Quartermaster is now employed in establishing a similar Line from hence to the Army before Portsmouth, crossing James River at Hoods. These Expresses are ordered to ride Day and night. You will be pleased to set the Line into motion whenever you think proper. Besides the exertions of the Continental Quarter Master to procure Horses, we instructed the State Quarter master to send out agents on the same Business in Order to ensure the number required by Colo. Pickering which was 50 Saddle Horses, and 130  Draught Horses. What his agents could procure we ordered to be at General Muhlenburgs Head Quarter’s by the 20th. I shall order him to continue his Efforts in aid of the Continental Quartermaster ten Days longer.
In a Country whose means of paiment are neither prompt nor of the most desirable Kind, impressing property for the public use has been found indispensible. We have no fears of Complaint under your exercise of those powers and have only to ask the favor of you to instruct those employed in impressing to furnish the party whose property is taken with a proper Certificate of the Articles and value and that they make regular returns to Government of the Certificates they have given, stating in such return the Date of the Certificate, owners name, article taken, and Price. This has been required of Course from all impressing Officers as a Check on Counterfeited Certificates.
The Conduct of Captn. Turberville has come to the Knowledge of the Executive in detached Parts only. His permitting Lt. Hare to pass his post to Westover was deemed by us improper. We understood also that he did not obey a positive Order from Major General Baron Steuben for discharging Mr. Hare and the flag; and the Baron complained to us that an open Letter of his to Mr. Hare was detained by Captain Turberville. We could do no less than observe to the Baron that the military institutions had put into his Hands the Powers of vindicating the military authority. An Enquiry or Trial before a military Court is certainly proper, but Captn. Turberville cannot and I dare say will not expect or desire it but when full evidence can be obtained. If it be necessary that it should await the papers which were transmitted me, they are now in the Hands of the Attorney General to support a civil prosecution and cannot probably be for many Days withdrawn. Captn. Turberville is an essential Witness in this prosecution which is to be heard on the 23d inst. and will then have the means of knowing when the papers can be spared.
As a complete Collection of our militia and other Laws is very difficult to be procured and would be troublesome for you to consult I have ordered the militia Laws to be copied together and will transmit them to you in a few Days.
Captain Turberville’s Connection with Mr. Hare’s flag gives me occasion to mention that matter to you. On my hearing (several Days after it happened) that such an Officer and vessel had come up James river, I took the liberty of mentioning it in a Letter to Major General Baron Steuben, of asking the favor of his attention  to it, and informing that as it was more immediately within the military Line was under rules and usages with which he was much better acquainted than we were, we wished to leave it to him altogether to have done whatever was right. It was his Opinion and it was and is ours that notwithstanding the Indecencies and Irregularities of Mr. Hare’s Conduct he and his vessel should have been discharged. He accordingly ordered it: but his order was not obeyed as to Mr. Hare’s person till so much time had elapsed as to render the discharge dangerous. It was therefore countermanded. As to the vessel, an Idea arose I know not on what grounds that she was drawn into litigation before a Court of justice. This I am now informed is not the Case. As we have never meddled with her we wish not to do it, but to leave with yourself to discharge both Officer and flag whenever you shall think it proper to do so. In the mean Time I doubt not you will think proper attention should be paid to the safe Custody of the vessel, the persons, and property belonging to her and that she be kept under the military Power and clear of the civil.
I send you subjoined a state of the militia called to the South side of James river. If I understood Baron Steuben’s plan he wished to have 800 Virginia Militia to operate on the Norfolk Side with the Carolinians and 2260 on the Portsmouth side to operate with the regulars, making in the whole 3060 militia. In our first Call expecting deficiencies we much exceeded these numbers taking into the Account the Militia then in the field under General Muhlenburg, but finding these deficiencies greater than could have been expected we afterwards considerably augmented our Calls.
I also state the armed vessels now at Hoods under the Direction of Captains Mitchell and Lewis, subject to your Order. They are private property. Those of the Public in Chickahominy want men, to supply which Orders have been sent to Captain Maxwell. I have the Honor to be &c.

T. J.




Loudoun
436
  Nansemond
161
2190
Originally


  Fauquier
269


called for


  Prince William
185
  Chesterfield
164




  Fairfax
200
  Dinwiddie
187




  New Kent
104
  Hanover
245




  Charles City
71
  Caroline
260




  Prince George
125
  Spotsylvania
120




  Surry
95
  King William
55
1031
Supplementary


  Sussex
175






  Southampton
219


3221



  Isle of Wight
150









Ship Renown
16
4 and 6℔rs
}
Hood’s


Brig Wilkes
12
4℔rs


Brig Mars
8
4℔rs


Brig Willing Lass
10
4℔rs




Ship Tempest
 16 Guns
}
Chickahominy


Brig Jefferson
144 ℔rs


Lewis
}
Small Gallies


Safeguard



